Citation Nr: 1609588	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-37 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected low back strain, rated as 10 percent disabling prior to August 14, 2012, and 20 percent disabling thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left testicular cyst and varicose.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a bilateral foot disability.  

5.  Entitlement to service connection for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2009, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the record. 

In February 2014, the Board remanded the case back to the Agency of Original Jurisdiction (AOJ).  As the AOJ has not yet fulfilled the Board's remand directives, another remand is required.  

At the time of the February 2014 remand, the record consisted of both a paper claims file and electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Since that time, the entire record has been converted to the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an October 2010 VA Form 9, the Veteran requested to appear for a video-conference hearing at the RO before a Veterans Law Judge (VLJ) sitting in Washington, DC.  

In accordance with 38 C.F.R, § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

In the February 2014 remand, the Board directed the AOJ to schedule the Veteran for a video-conference hearing before a VLJ.  To date, no such hearing has been scheduled.  A review of the record shows that subsequent to the February 2014 remand, the Veteran was afforded VA examinations in conjunction with his claims on appeal in June and July 2014; however, there is no indication that the Veteran was scheduled for his requested Board hearing or that he withdrew his hearing request.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required.  

Also, in an August 2014 rating decision, the RO, inter alia, denied a claim of service connection for bilateral shin splints.  The Veteran received notice of that rating decision in September 2014, and he submitted a timely Notice of Disagreement (NOD) as to the denial of service connection for bilateral shin splints in August 2015.  The Veteran has not yet been issued a Statement of the Case as to the issue of service connection for bilateral shin splints.  

The Agency of Original Jurisdiction (AOJ) is now required to send the Veteran a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for the hearing before a Veterans Law Judge via video-conference per the Veteran's request on the issues of entitlement to increased ratings for the low back disability and the left testicular disability, and entitlement to service connection for left knee disability and bilateral foot disability.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

2.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to service connection for bilateral shin splints in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015), based on his August 2015 notice of disagreement.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




